Case 1:19-cv-00944-TFM-MU Document 13 Filed 11/05/20 Page 1 of 2                        PageID #: 58




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  QUENTIN THOMPSON,                                )
                                                   )
         Plaintiff,                                )
                                                   )
  vs.                                              )   CIV. ACT. NO. 1:19-cv-944-TFM-MU
                                                   )
  MARY COOKS, et al.,                              )
                                                   )
         Defendants.                               )

                           MEMORANDUM OPINION AND ORDER

        On August 12, 2020, the Magistrate Judge entered a report and recommendation which

 recommends this action be dismissed with prejudice for failure to prosecute and to comply with

 the court’s orders. See Doc. 12. No objections were filed.

        Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

 to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

 1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

 sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

 1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

 been forewarned, generally is not an abuse of discretion.” Vil v. Perimeter Mortg. Funding Corp.,

 715 F. App’x 912, 915 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven

 a non-lawyer should realize the peril to [his] case, when [he] . . . ignores numerous notices” and

 fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th

 Cir. 1980); see also Moon, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned,

 dismissal for failure to obey a court order is not an abuse of discretion.). Therefore, the Court

 finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for



                                             Page 1 of 2
Case 1:19-cv-00944-TFM-MU Document 13 Filed 11/05/20 Page 2 of 2                         PageID #: 59




 lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734

 (1962); see also Betty K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss

 sua sponte for failure to comply with court orders).

        Since the filing of his amended complaint on December 11, 2019, there has been no

 additional action by the Plaintiff despite several orders to do so. See Docs. 7, 9, 10, 11.

 Accordingly, after due and proper consideration of all portions of this file deemed relevant to the

 issues raised, and there having been no objections filed, the Report and Recommendation of the

 Magistrate Judge is ADOPTED with one modification.

        The Report and Recommendation recommends dismissal with prejudice; however, the

 Court finds that this is a typical failure to prosecute case. The Court acknowledges that a dismissal

 without prejudice may still be tantamount to a dismissal with prejudice as the statute of limitations

 may preclude Plaintiff from refiling. However, without more details, that cannot be determined

 with certainty and the Court does not find that Plaintiff’s failure to prosecute otherwise rises to the

 level requiring dismissal with prejudice. Accordingly, this action is DISMISSED without

 prejudice for failure to prosecute and obey the Court’s orders.

        DONE and ORDERED this 5th day of November, 2020.

                                                        /s/Terry F. Moorer
                                                        TERRY F. MOORER
                                                        UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
